Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION

Status of Claims

Claims 1,2,5-10 and 14-20  are allowed.
Claims 3,4,11,12 and 13 have been cancelled.

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the limitations underlined within the independent claims mentioned below.

Regarding Claim 1,
A method for evaluating environmental noise of device, comprising: obtaining original image data to be displayed; determining at least part of the original image data to be displayed as source data; obtaining comparison data according to the source data; and obtaining a difference value according to the comparison data and the source data, and evaluating environmental noise of device according to the difference value, wherein the difference value is caused by a change of the comparison data and the source data during signal transmission, wherein the method further comprises: generating target image data to be displayed according to the comparison data and the original image data to be displayed; and sending the target image data to be displayed to an image display terminal, wherein in the target image data to be displayed, the comparison data and the source data are located in different address regions, and wherein the original image data to be displayed is an m * n image matrix, and the source data is k-th row data and/or j-th column data of the original image data to be displayed; and obtaining the comparison data according to the source data comprises: copying the k-th row data and/or the j-th column data as the comparison data, wherein m and n are positive integers greater than or equal to 1, k is a positive integer greater than or equal to 1 and less than or equal to m, and j is a positive integer greater than or equal to 1 and less than or equal to n.  

Regarding Claim 9, 
A method for evaluating environmental noise of device, comprising: obtaining comparison data and original image data to be displayed, wherein at least part of the original image data to be displayed is source data, and the comparison data is obtained according to the source data; obtaining a difference value according to the source data and the comparison data; and evaluating environmental noise of device according to the difference value, wherein the difference value is caused by a change of the comparison data and the source data during signal transmission, wherein obtaining the difference value according to the source data and the comparison data comprises: obtaining the difference value by performing any one or more of AND operation, OR operation, covariance operation, correlation function operation, and convolution operation on the source data and the comparison data.  

Regarding Claim 20,
A system for evaluating environmental noise of device, comprising: at least one hardware processor; and a memory having computer-readable instructions stored thereon that, when executed by the at least one hardware processor, direct the at least one hardware processor to: obtain comparison data and original image data to be displayed, wherein at least part of the original image data to be displayed is source data, and the comparison data is obtained according to the source data; obtain a difference value according to the source data and the comparison data; and evaluate environmental noise of device according to the difference value, wherein the difference value is caused by a change of the comparison data and the source data during signal transmission, wherein the at least one hardware processor is further directed to: generate target image data to be displayed according to the comparison data and the original image data to be displayed; and send the target image data to be displayed to an image display terminal, wherein in the target image data to be displayed, the comparison data and the source data are located in different address regions, and wherein the original image data to be displayed is an m * n image matrix, and the source data is k-th row data and/or j-th column data of the original image data to be displayed; and obtaining the comparison data according to the source data comprises: copying the k-th row data and/or the j-th column data as the comparison data, wherein m and n are positive integers greater than or equal to 1, k is a positive integer greater than or equal to 1 and less than or equal to m, and j is a positive integer greater than or equal to 1 and less than or equal to n.

Regarding Claim 1: Claim 1 is   rejected over Malchano et al. (USPUS 20180133507) in view of Francesco Ruotolo ( NPL DOC: “Immersive virtual reality and environmental noise assessment: An innovative audio-visual approach,” 8 March 2013, Environmental Impact Assessment Review 41 (2013), Pages 11-18.) in further view of Tarek El-Ganainy ( NPL DOC: “Streaming Virtual Reality Content,” 26 Dec 2016, arXiv:1612.08350v1 [cs.MM] http://arxiv.org/abs/1612.08350 ,Pages 1- 6.)  teaches A method for evaluating environmental noise of device, comprising: obtaining original image data to be displayed; determining at least part of the original image data to be displayed as source data; obtaining comparison data according to the source data; and obtaining a difference value according to the comparison data and the source data, and evaluating environmental noise of device according to the difference value, wherein the difference value is caused by a change of the comparison data and the source data during signal transmission,  respectively (detailed rejection of the claim mentioned within Office Action dated 4/14/2022) within claim 1,  but does not teach the limitations  ( previously  objected allowable limitation of claim 4 within office action dated 4/14/2022) as mentioned within the claim  " wherein the method further comprises: generating target image data to be displayed according to the comparison data and the original image data to be displayed; and sending the target image data to be displayed to an image display terminal, wherein in the target image data to be displayed, the comparison data and the source data are located in different address regions, and wherein the original image data to be displayed is an m * n image matrix, and the source data is k-th row data and/or j-th column data of the original image data to be displayed; and obtaining the comparison data according to the source data comprises: copying the k-th row data and/or the j-th column data as the comparison data, wherein m and n are positive integers greater than or equal to 1, k is a positive integer greater than or equal to 1 and less than or equal to m, and j is a positive integer greater than or equal to 1 and less than or equal to n.”
Regarding Claim 9: Claim 9  is   rejected over Malchano et al. (USPUS 20180133507) in view of Francesco Ruotolo ( NPL DOC: “Immersive virtual reality and environmental noise assessment: An innovative audio-visual approach,” 8 March 2013, Environmental Impact Assessment Review 41 (2013), Pages 11-18.) in further view of Tarek El-Ganainy ( NPL DOC: “Streaming Virtual Reality Content,” 26 Dec 2016, arXiv:1612.08350v1 [cs.MM] http://arxiv.org/abs/1612.08350 ,Pages 1- 6.)  teaches A method for evaluating environmental noise of device, comprising: obtaining original image data to be displayed; determining at least part of the original image data to be displayed as source data; obtaining comparison data according to the source data; and obtaining a difference value according to the comparison data and the source data, and evaluating environmental noise of device according to the difference value, wherein the difference value is caused by a change of the comparison data and the source data during signal transmission,  respectively (detailed rejection of the claim mentioned within Office Action dated 4/14/2022) within claim 9,  but does not teach the limitations  ( previously  objected allowable limitation of claim 11 within office action dated 4/14/2022) as mentioned within the claim  " wherein obtaining the difference value according to the source data and the comparison data comprises: obtaining the difference value by performing any one or more of AND operation, OR operation, covariance operation, correlation function operation, and convolution operation on the source data and the comparison data.”
Regarding Claim 20: Claim 20 is   rejected over Malchano et al. (USPUS 20180133507) in view of Francesco Ruotolo ( NPL DOC: “Immersive virtual reality and environmental noise assessment: An innovative audio-visual approach,” 8 March 2013, Environmental Impact Assessment Review 41 (2013), Pages 11-18.) in further view of Tarek El-Ganainy ( NPL DOC: “Streaming Virtual Reality Content,” 26 Dec 2016, arXiv:1612.08350v1 [cs.MM] http://arxiv.org/abs/1612.08350 ,Pages 1- 6.)  teaches A system for evaluating environmental noise of device, comprising: at least one hardware processor; and a memory having computer-readable instructions stored thereon that, when executed by the at least one hardware processor, direct the at least one hardware processor to: obtain comparison data and original image data to be displayed, wherein at least part of the original image data to be displayed is source data, and the comparison data is obtained according to the source data; obtain a difference value according to the source data and the comparison data; and evaluate environmental noise of device according to the difference value, wherein the difference value is caused by a change of the comparison data and the source data during signal transmission, respectively (detailed rejection of the claim mentioned within Office Action dated 4/14/2022) within claim 20,  but does not teach the limitations  ( previously  objected allowable limitation of claim 4 within office action dated 4/14/2022) as mentioned within the claim  " wherein the at least one hardware processor is further directed to: generate target image data to be displayed according to the comparison data and the original image data to be displayed; and send the target image data to be displayed to an image display terminal, wherein in the target image data to be displayed, the comparison data and the source data are located in different address regions, and wherein the original image data to be displayed is an m * n image matrix, and the source data is k-th row data and/or j-th column data of the original image data to be displayed; and obtaining the comparison data according to the source data comprises: copying the k-th row data and/or the j-th column data as the comparison data, wherein m and n are positive integers greater than or equal to 1, k is a positive integer greater than or equal to 1 and less than or equal to m, and j is a positive integer greater than or equal to 1 and less than or equal to n.”



Conclusion


2. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax #  ( 571) 273- 9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637